237 F.2d 492
Jody W. RHODES and Grady S. Rhodes, d/b/a Rhodes Brothers, Appellants,v.Clyde F. BOLAND, as Administrator of the Estate of Donald W. Land, Deceased, Appellee.
No. 7260.
United States Court of Appeals Fourth Circuit.
Argued October 11, 1956.
Decided October 16, 1956.

G. L. B. Rivers, Charleston, S. C. (Joseph R. Young and Hagood, Rivers & Young, Charleston, S. C., on brief), for appellants.
Ernest F. Hollings, Charleston, S. C., for appellee.
Before PARKER, Chief Judge, SOBELOFF, Circuit Judge, and BRYAN, District Judge.
PER CURIAM.


1
This is an appeal from a verdict and judgment for plaintiff in a personal injury case. The questions involved are pure questions of fact and the only question presented by the appeal is the sufficiency of the evidence to take the case to the jury. When the evidence is viewed in the light most favorable to plaintiff, as it must be on motion by defendant for directed verdict, there can be no question as to its sufficiency, for reasons adequately stated by the District Judge in his order denying motion for judgment n. o. v. or in the alternative for a new trial.


2
Affirmed.